DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2021 has been entered.
 
Claim Status
No claims are amended. Claim 6 is previously cancelled.
Claims 1-5 and 7-20 are pending for examination below.

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 4 and 5 of the Remarks that contrary to the Examiner’s assertion, the 112(a) requirement does not require literal description in the specification of a negative limitation, because MPEP 2173.05(i) states that “a lack of may not be sufficient to establish” lack of support (emphasis added by Examiner).
In response, the Examiner respectfully disagrees with the characterization of the argument. The Examiner did not state that the support had to be literal, but merely cited the portions of MPEP 2173.05(i) which state that the negative limitation “must have basis in the original disclosure” and that “the mere absence of a positive recitation is not basis for an exclusion”. The fact that there are circumstances where the support does not have to be literal is not argued by the Examiner, instead the Examiner is merely stating that there is no support, implicit or explicit, for the exclusion of “a solvent immiscible to the xylenes-containing stream” as required by 112(a) and explained by MPEP 2173.05(i).
Applicant also argues on pages 5-6 of the Remarks that because the MPEP 2173.05(i) references Ex Parte Parks, that applying the facts of Ex Parte Parks to the current application would have conveyed to one of ordinary skill in the art that Applicant’s did not include a solvent which is immiscible to the xylenes containing stream. This is argued to be because the specification is silent with regard to such a stream, and because the Declaration states that if such a solvent was desired, it would have been recited.
In response, the Examiner respectfully disagrees with this argument. The facts of Ex Parte Parks are not necessarily applicable in the current situation. As cited by Applicant, Ex Parte Parks is a case which is determining support for the concept of “conducting the decomposition step generating nitric acid in the absence of a catalyst.” The cited portion states “Throughout the discussion which would seem to cry out for a Parks excludes all catalysts, Applicant has chosen to specifically exclude “a solvent immiscible to the xylenes-containing stream”. This specific recitation of a specific solvent which is excluded appears to be the Applicant picking and choosing a specific solvent which is present in the prior art, in order to overcome the prior art. As noted, there is no mention of any solvents in the specification, much less specifically the solvent immiscible to the xylenes-containing stream. Thus, as compared to Parks which excludes all catalysts, Applicant is choosing to only exclude a specific solvent of the type in the Examiner’s cited prior art. Further, Parks performed an example which was silent with regard to the catalyst. Thus, there was support for the absence of a catalyst, as a catalyst is a very important part of the reaction which would be recited if used. However, there are many parts of reactions which are known to one of ordinary skill in the art, such as pumps, heat exchangers, and other components, and these are often not explicitly included. It is not clear that a solvent in crystallization is equivalent to the concept of a catalyst which must be recited to be present, or if it is more equivalent to the concept of a pump, where they are known to be used and thus it is not necessary to explicitly recite them. As crystallization with a solvent is known in the art, the Examiner holds that the concept of a solvent is more equivalent to a pump, where the absence of a recitation that it is included does not mean that it is excluded. Thus, the fact pattern of the current application does not appear to match the fact pattern of Ex Parte Parks, and the Examiner maintains that the addition of the recitation of “a solvent immiscible to the xylenes-containing stream” is new matter.
	The Examiner continues to note that re-phrasing the limitation as a positive recitation rather than a negative limitation may help overcome the 112(a) rejection. To avoid the negative limitation, the claims could be rewritten with "consisting of" language, which would limit the claims to the exact steps recited without introducing the possibility of new matter. For example, claim 1 could recite "A process consisting of: (a) flowing a xylenes-containing stream comprising para-xylene (PX), meta-xylene (MX) and ortho-xylene (OX), to a first crystallization stage..." and so on and so forth. This would exclude other streams from being fed to the first stage, such as a solvent stream, as the process must consist of only flowing the xylenes-containing stream to the first stage. As originally constructed and currently supported by the original disclosure, the claims use the language “comprising” indicating that other components are contemplated as being able to be added to the process, which leaves open the concept of a solvent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1 and 15, the claims recite “without feeding a stream of a solvent immiscible” to the xylenes-containing stream or the effluent, respectively, into a crystallization unit. The recitation of “without feeding a stream of a solvent” is considered to be a negative limitation. Any negative limitation must have basis in the original disclosure, and a mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). The instant specification makes no mention of a solvent immiscible to any stream being present in the invention, but also does not exclude such a solvent from the invention. The fact that the specification does not mention the immiscible solvent is not sufficient basis to exclude said immiscible solvent. The claims and specification previously recited that the xylenes-containing stream comprising PX, MX, and OX. Such a stream is open to other components which are not explicitly excluded. As explained, the drawings and instant specification do not explicitly exclude an immiscible solvent, and as such the recitation excluding the immiscible solvent is considered to be new matter.
	With regard to claims 2-5, 7-14, and 16-20, the claims are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-5 and 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest a method for crystallization of xylenes comprising flowing a xylenes containing stream to a first crystallization stage and lowering the temperature to 10°F or more below the eutectic point, where a stream comprising an immiscible solvent is not fed to the crystallization unit, separating the effluent, flowing the effluent to a second crystallization stage without an immiscible solvent, and changing the temperature of the first crystallization stage effluent to a point above -54.2°F and below 55.9°F.
The closest prior art is Wood et al. (US 3,963,795).
Wood teaches flowing a xylenes containing stream to a first crystallization stage and lowering the temperature to -114.7°F, which is more than 10°F below the eutectic point of around -90°F, and separating an effluent (column 4, lines 1-5). Wood further teaches sending the crystals to a second zone and heating to a temperature of -35°C (-31°F) (column 4, lines 9-22). However, Wood teaches that an immiscible solvent is added to the second crystallization stage (Abstract step 3). Thus, Wood teaches away from performing the crystallization without an immiscible solvent, and the claims as written are allowable over Wood if the 112(a) issue is corrected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772